November 4, 2005


Mr. J. David Brown
Winstead Sechrest & Minick P.C.
1201 Elm Street, Suite 5400
Dallas, TX 75270-2199

Mr. John P. Venzke
The Venzke Law Firm, L.L.P.
4200 Montrose Boulevard, Suite 480
Houston, TX 77006

RE:   Case Number:  04-0829
      Court of Appeals Number:  13-02-00622-CV
      Trial Court Number:  02-2651-F

Style:      COMMONWEALTH GENERAL CORPORATION
      v.
      WILLIAM E. YORK AS INDEPENDENT EXECUTOR OF THE ESTATE OF MARGUERITE
      YORK, DECEASED, AND JAMES ROBERSON

Dear Counsel:

      Today, the Supreme Court of Texas  granted  the  petition  for  review
without hearing oral argument and delivered the enclosed per curiam  opinion
and judgment, in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|